Citation Nr: 1132331	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  06-27 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1970 to October 1971.  The appellant seeks surviving spouse benefits. 

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted Dependency Indemnity and Compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1318 but denied service connection for the Veteran's cause of death under the provisions of 38 U.S.C.A. § 1310.

In September 2010, the Board remanded the appellant's claim for service connection for the cause of the Veteran's death.  At that time, the Board also requested that the RO consider an implicit claim for service connection for a low back disorder, for accrued benefits purposes.  As that claim does not appear to have yet adjudicated by the agency of original jurisdiction, it is again referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The Veteran served on active duty from April 1970 to October 1971.   
.
2.  Many years after service, the Veteran developed glioblastoma multiforme and an associated spinal cord condition from which he died on May [redacted], 2005.  No other principal or contributory causes of death were listed on his death certificate.  

3.  The competent evidence of record weighs against a finding that the Veteran's glioblastoma multiforme and associated spinal cord condition were incurred or aggravated in service or manifested to a compensable degree within one year following his separation from service.  

4.  At the time of his death, the Veteran was service connected for schizophrenia.  His prior awards of service connection for a right leg disorder and neurogenic bladder and bowl disorders had been severed, effective November 1, 2004.  He had no other service connected disabilities during his lifetime.   

5.  The Veteran did not die of a service-connected disability nor may he be presumed to have died of such a disability.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause or contribute substantially or materially to the Veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for the Cause of the Veteran's Death

At the time of his death, the Veteran had been rated totally disabled for a period of more than 10 years.  Consequently, the RO determined that the Veteran's surviving spouse met the requirements for DIC benefits under the provisions of 38 U.S.C.A. § 1318.  The award of 38 U.S.C.A. § 1318 compensation, however, did not represent a complete grant of DIC benefits in this case.  On the contrary, while a grant of service connection for a Veteran's cause of death generally moots a claim for 38 U.S.C.A. § 1318 benefits, the reverse is not true.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  That is because 38 U.S.C.A. § 1318 only provides for benefits under Chapter 13 of the United States Code, while 38 U.S.C.A § 1310 contemplates additional benefits outside that chapter, such as the reimbursement of burial and funeral expenses.  Accordingly, the Board finds that, notwithstanding the appellant's award of 38 U.S.C.A. § 1318 benefits, her 38 U.S.C.A. § 1310 claim has properly remained in appellate status.  The Board now turns to the merits of that claim.

Service connection for the cause of a Veteran's death may be granted if a disability incurred in or aggravated by service was either the principal, or a contributory cause of death.  38 C.F.R. § 3.312(a) (2010).  For a service-connected disability to be the principal cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b) (2010).  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially to the Veteran's death.  It is not sufficient to show that the disability casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (2010).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2010).  A current disability must be related to service or to an incident of service origin.  A Veteran seeking disability benefits must establish the existence of a disability and a connection between the Veteran's service and the disability.  Boyer v. West, 210 F.3d 1322 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for certain chronic diseases, including malignant tumors, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2010).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2010).  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  38 C.F.R. § 3.310 (2010); Allen v. Brown, 7 Vet. App. 439 (1995).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or disease incurred in service.  Watson v. Brown, 309, 314 (1993).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. §§ 3.303, 3.310 (2010). 

At the time of the Veteran's death, he was in receipt of a 100 percent disability rating for schizophrenia, undifferentiated type.  Previously, he had been assigned an 80 percent rating for loss of use of the right leg (claimed as a sciatic nerve injury), a 30 percent rating for a neurogenic bladder disorder, and a 10 percent rating for a neurogenic bowel disorder.  However, the RO issued an August 2004 RO rating decision severing service connection for those three disabilities, effective November 1, 2004.  The Board then determined in a September 2010 decision, issued after the Veteran's death, that those severances were proper.  The Veteran did not have any other service-connected disabilities throughout the course of his lifetime.  

A May 2005 death certificate lists glioblastoma multiforme as the Veteran's primary cause of death and noted a spinal cord condition as a secondary cause.  Although the Veteran was not service connected for either of those disorders, the appellant in essence contends that his brain tumor was etiologically related to his service-connected schizophrenia.  Accordingly, the Board will now consider whether service connection for the Veteran's cause of death is warranted either on a direct basis or as secondary to that service-connected disorder.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009)

The Veteran's service medical records are negative for any complaints or clinical findings of malignant tumors.  Nor do those records reveal any other brain or spinal cord abnormalities, which could be considered symptomatic of the disorders from which the Veteran died.  Consequently, the Board finds that chronicity in service is not established with respect to the appellant's cause of death claim and will instead consider whether a continuity of symptoms after service supports her claim.  38 C.F.R. § 3.303(b) (2010).

The Veteran's post-service medical records show that, in the years leading up to his death, he sought ongoing treatment for his service-connected schizophrenia and related psychiatric symptoms.  He was also treated for a variety of nonservice-connected disorders, including diabetes mellitus, hypertension, coronary artery disease, and cervical spondylosis and disc disease.  However, the Veteran did not exhibit any symptoms related to his fatal brain tumor until early March 2005, when he was hospitalized for complaints of nausea and vomiting.  While initially diagnosed with acute gastritis, the Veteran subsequently developed slurred speech and right arm weakness, which progressively worsened over the next several weeks and led him to seek additional testing.  A Magnetic Resonance Imaging scan conducted on March 30, 2005, revealed a high-grade brain tumor, which was found to support a diagnosis of glioblastoma multiforme.  

In the month that followed, the Veteran was placed on a palliative, steroid-based regimen to treat his worsening brain tumor symptoms.  Regrettably, the steroids interfered with the Veteran's ability to control his diabetes and also led to the development of upper gastrointestinal bleeding, which required additional inpatient treatment.  However, by late April 2005, the Veteran's condition had stabilized.  He elected to pursue a home-based course of therapy, which included hospice care services. 

The record thereafter shows that, while the Veteran declined to return to the hospital, his overall health continued to deteriorate as he battled seizures and other effects of the glioblastoma multiforme.  Regrettably, he succumbed to that disease on May [redacted], 2005.  

Posthumously dated VA medical reports, obtained in accordance with the Board's September 2010 remand, indicate that the Veteran died at home.  Additionally, those reports list the various diseases with which the Veteran was diagnosed at the time of his death.  However, those reports make no mention of a link between his fatal brain tumor and accompanying spinal cord condition and his service-connected psychiatric disorder.  Nor does the clinical evidence of record otherwise suggest a relationship between the Veteran's cause of death and his service-connected disability or any other aspect of his military service.  

Pursuant to the Board's September 2010 remand, the RO forwarded the Veteran's claims folder to a VA psychiatrist who determined, in a February 2011 written opinion, that the glioblastoma multiforme and associated manifestations that led to the Veteran's death were unrelated to his service-connected schizophrenia.  As a rationale for that opinion, the VA psychiatrist noted that, while the exact etiology of the Veteran's glioblastoma multiforme was unknown; it had a strong genetic component, which included "several gene mutations and tumor suppressor genes."  Additionally, the VA psychiatrist observed that schizophrenia was not a known etiological factor of that particular type of fatal brain tumor.  The psychiatrist further noted that, while the Veteran had been treated for decades for schizophrenia, he had not developed symptoms of glioblastoma multiforme until three months prior to his death, a pattern that was not uncommon in victims of that disease.  

In addition to seeking an etiological opinion from a VA psychiatrist, the RO obtained a February 2011 report from a VA internist, who indicated that not only was the Veteran's glioblastoma multiforme unrelated to his schizophrenia, it also had not been caused or aggravated by any of the other disorders for which he had been previously service connected.  The internist stated that, just as schizophrenia was not an acknowledged etiological factor of glioblastoma multiforme, there was no known clinical link between that form of cancer and the Veteran's sciatic nerve disorder and his neurogenic bladder and bowel disorders.  The internist then echoed the statements of the VA psychiatrist with respect to the generally short clinical history of patients with glioblastoma multiforme, noting that fewer than 25 percent of those diagnosed with the disease survived for more than two years and that most, who, like the Veteran, elected to forego surgery and radiation, lived only for a few months.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

In this case, the Board assigns great probative value to the February 2011 VA psychiatrist's and internist's opinions, which collectively indicate that the Veteran's glioblastoma multiforme was unrelated to any of the disorders for which he had been service connected during his lifetime.  Those opinions were based on a thorough and detailed examination of the Veteran's claims folder and supported by a detailed rationale that reflected an understanding of his pertinent medical history.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  Additionally, those VA opinions are consistent with the other clinical evidence of record, which does not show a nexus between the Veteran's fatal brain tumor and his military service.  The Board also considers it significant that those February 2011 VA opinions constitute the most recent clinical evidence of record and were undertaken directly to address the issue on appeal.  Moreover, there are no contrary medical opinions of record.

The Board finds that the probative evidence of record weighs against the appellant's claim for service connection for the Veteran's cause of death.  That evidence does not show a nexus between the Veteran's glioblastoma multiforme, which was listed as the primary cause of death on his death certificate, and his service-connected schizophrenia.  On the contrary, that evidence weighs against such a finding, as the VA psychiatrist's February 2011 opinion, which the Board considers highly probative and persuasive, specifies that the Veteran's fatal cancer was not caused or aggravated by that service-connected psychiatric disorder.  The Veteran was not service connected for any other disabilities at the time of his death that could be considered in support of the appellant's claim for service connection on a secondary basis.  However, even if the Board were to consider the sciatic nerve and neurogenic bladder and bowel disorders for which the Veteran had been previously service connected, it would find that secondary service connection was not warranted.  Indeed, the February 2011 internist's opinion, which the Board also deems probative, expressly indicates that those disorders were unrelated to the Veteran's fatal brain tumor.  There is no other competent evidence of record that links the Veteran's death to any service-connected disability.  Accordingly, the Board finds that service connection for the Veteran's cause of death is not warranted on a secondary basis.

Nor is service connection warranted on a direct basis.  The evidence of record does not show any complaints or clinical findings related to glioblastoma multiforme until March 2005, more 33 years after the Veteran left service.  In view of the lengthy period without evidence of complaints or treatment, the evidence is against a finding of a continuity of symptomatology, and that weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Board finds that the weight of the competent evidence is against establishing a nexus between the Veteran's service and his cause of death.  The February 2011 VA psychiatrist's and internist's opinions indicate that the Veteran's death was neither caused nor otherwise related to any disability for which he had ever been afforded service connection.  Moreover, the competent evidence of record is against a finding that the Veteran's death was otherwise related to his active service.  Thus, the Board finds that direct service connection is not warranted.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  In addition, the evidence does not show that any malignant tumor manifested to a compensable degree within one year following the Veteran's separation from service such that presumptive service connection may be granted.  38 C.F.R. §§ 3.307, 3.309 (2010).

The Board has considered the appellant's assertions that the Veteran's glioblastoma multiforme was related to his military service.  The appellant is competent to report the symptoms of that fatal illness, which she personally witnessed in the Veteran, and her statements in that regard are considered credible.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, as a layperson without apparent clinical expertise, she is not competent to render a medical opinion on a diagnosis or etiology of a disorder.  Bostain v. West, 11 Vet. App. 124 (1998), Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Routen v. Brown, 10 Vet. App. 183 (1997) (layperson is generally not capable of opining on matters requiring medical knowledge).  Accordingly, her statements, standing alone, are insufficient to establish the required nexus opinion for causation in this case.  In any event, the Board has obtained VA opinions that expressly rebut the appellant's theory of medical causation and those opinions are afforded the greatest probative value.

In sum, the Board finds that the preponderance of the probative evidence shows that the Veteran died from glioblastoma multiforme and related complications, which had their onset more than 33 years after he left the military and were unrelated to any service-connected disability or other aspect of his active service.  As the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In closing, the Board notes that it is sympathetic to the appellant's claim and does not wish to diminish the Veteran's decorated military service.  Nevertheless, the Board is precluded from granting claims on an equitable basis and is constrained to follow the specific applicable provisions of law.  38 U.S.C.A. § 7104(c) (West 2002 & Supp. 2011).

Duties to Notify and Assist the Appellant

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Certain additional notice requirements attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Generally, notice for a DIC case must include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The content of the notice letter will depend upon the information provided in the claimant's application.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011).

If VA does not provide adequate notice of any of the elements necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, VA sent the appellant letters, dated in June 2005 and March 2006, which discussed the particular legal requirements applicable to her claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decision.  VA made all efforts to notify the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  

The Board acknowledges that the appellant was not provided with all of the notice criteria required by Hupp.  However, the Board concludes that the appellant has actual knowledge of the specific psychiatric disorder for which the Veteran was in receipt of service connection at the time of his death, the disabilities for which service connection had been properly severed, and the conditions for which he had never been service-connected.  The appellant contends that the Veteran died of a glioblastoma multiforme, which was caused or aggravated by his service-connected schizophrenia.  However, she does not contend that the Veteran was service connected for that specific type of brain tumor or for the associated spinal condition listed on his May 2005 death certificate.  Nor does she claim that the Veteran's death was otherwise related to a service-connected disability or to any other aspect of his military service.  The nature of the appellant's claim, in tandem with her other correspondence throughout the relevant appeals period, reflects her actual knowledge of the disability for which the Veteran was granted service connection and the conditions for which he was not service-connected.  Accordingly, the Board finds that the failure to provide Hupp-compliant notice is not prejudicial in this case.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the May 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (appellant afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained etiological opinions with respect to the appellant's cause of death claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist her in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for the cause of the Veteran's death is denied.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


